Case 0:18-cv-60747-UU Document 34 Entered on FLSD Docket 11/01/2018 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 0:18-cv-60747-UU

 MICHAEL MCGOWAN,

         Plaintiff,
 v.

 CAPITAL ONE SERVICES, LLC,

       Defendant.
 ____________________________________/
                           ORDER DISMISSING CASE

         THIS CAUSE comes before the Court upon the Parties’ Joint Stipulation of Dismissal

 With Prejudice (the “Stipulation”). D.E. 33. The Court has considered the Notice, pertinent

 portions of the record and is otherwise fully advised in the premises.

         On November 1, 2018, the Parties filed the Stipulation, informing the Court that the

 parties stipulate to the dismissal of the action and all claims against Defendant with prejudice.

 D.E. 33. Accordingly, it is

         ORDERED AND ADJUDGED that the case is DISMISSED WITH PREJUDICE. The

 case remains closed.

         DONE AND ORDERED in Chambers at Miami, Florida, this _1st_ day of November,

 2018.

                                                      _______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
